842 F.2d 1293Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ricky SULLIVAN, Defendant-Appellant.
87-6135.
United States Court of Appeals, Fourth Circuit.
March 16, 1988.

Ricky Sullivan, appellant pro se.
John William McIntosh, William Corley Lucius, Assistant U.S. Attorneys, for appellee.
Before WIDENER, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Ricky Sullivan, a federal inmate, appeals the district court's denial of his "Motion for Reconsideration to Amend Sentence."    As Sullivan's motion was filed well over 120 days after imposition of sentence, it was untimely as a motion for reduction under Fed.R.Crim.P. 35(b).   See also United States v. Breit, 754 F.2d 526 (4th Cir.1985).  The district court considered the motion under Fed.R.Crim.P. 35(a), which permits the court to correct an illegal sentence at anytime.  Finding no illegality, the district court denied relief.


2
As Sullivan's sentence, imposed upon conviction under 21 U.S.C. Sec. 841(a)(1), was within the sentencing limits provided by 21 U.S.C. Sec. 841(b), and as we find no other basis for illegality, we affirm the judgment of the district court.  We dispense with oral argument because the dispositive issues have been recently decided authoritatively.


3
AFFIRMED.